Citation Nr: 0534768	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for bilateral hip pain.

5.  Entitlement to service connection for knee pain.

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for alcoholism.

8.  Entitlement to service connection for acid reflux 
disease.

9.  Entitlement to service connection for intestinal 
problems.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1977 to April 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing before a hearing officer at the RO was conducted in 
December 2003.  In October 2004, to support his claim, the 
veteran testified at a hearing at the RO chaired by the 
undersigned Veterans Law Judge of the Board.  Transcripts of 
the proceedings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

I.  Service Connection-General Law

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. § 1131 
(West 2002).  The veteran's service from March 1977 to April 
1984 occurred during a period of peace.  See 38 U.S.C.A. § 
101(29) (West 2002). 

A.  Musculoskeletal Claims 

The veteran requests service connection for disabilities of 
the lumbar spine, both ankles, bilateral hip pain, and knee 
pain.  He maintains that several 12 to 14-mile forced marches 
in service caused these disabilities.  After one forced 
march, the veteran claimed that he had to be hospitalized 
with severe low back pain and shooting pains down the legs.  

The veteran's service medical records reveal that, in June 
1979, the veteran complained of right knee pain of one week's 
duration which began after a 12-mile road march.  The 
diagnosis was probable mild ligament stress.  He complained 
of hip pain in September 1978.  On his report of medical 
history in April 1980, he checked "yes" to the question 
regarding whether he ever had or currently had recurrent back 
pain.

In a letter dated in May 2003, Brad C. Erickson, D.O., stated 
that the veteran experienced severe low back and bilateral 
ankle injuries in service which still caused him problems.  
In letters dated in May 2003 and May 2004, Larry D. Nelson, 
D.C., stated that the veteran had a lumbosacral spine 
condition with radiculopathy into the legs, as well as 
bilateral condition of the ankles and knees, due to inservice 
stress fractures and forced marches.  

At his hearing before the undersigned Veterans Law Judge, the 
veteran stated that physician(s) from approximately 2003 to 
the present at the Salt Lake City, Utah, VA Medical Center 
(MC) attributed current conditions of the lumbar spine, both 
ankles, bilateral hips, and bilateral knees to service.  See 
hearing transcript (T.) at 13-14.  In a September 2004 
letter, the veteran's representative also stated that the 
veteran received in extensive examination and testing at this 
VAMC that month.  The RO should attempt to obtain these 
records.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The veteran should be provided an examination to determine 
the nature and etiology of his musculoskeletal conditions.  

B.  PTSD and Intertwined Claims

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See, generally, Cohen v. Brown, supra; 38 C.F.R. § 
4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  Participation in combat, a determination that is 
to be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  
The veteran served during peacetime so all of his stressors 
must be independently verified.  

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged experiences in service, these 
experiences have not been verified.  The RO already has 
requested that he furnish a list of his claimed stressors in 
service, however, his response did not provide sufficient 
detail (insofar as names, places and dates) to enable the RO 
to verify the alleged incidents.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (The duty to assist 
is not always a one-way street).  The Court also held in Wood 
that asking him to provide this level of detail and 
information does not place an impossible or onerous burden on 
him.  Id., at 193.

In subsequent written statements and hearing testimony, 
however, the veteran provided more details regarding his 
claimed experiences in service.  The veteran has related many 
incidents of assaults and harassment by superiors, witnessing 
servicemen being killed and wounded by various accidents, and 
participating in a battle with North Korean soldiers 
attempting to infiltrate across the demilitarized zone (DMZ).  
His service personnel records do not corroborate any of these 
incidents, and the veteran has still not provided enough 
detail insofar as names, places and dates to enable the RO to 
conduct a search.  For example, he related witnessing the 
killing and wounding of both North Korean soldiers and US 
servicemen when he was stationed along the DMZ, and in 
support of this claim he submitted a chronology of DMZ 
incidents which note that a US serviceman was wounded by 
North Korean soldiers while stationed at the DMZ in November 
1984, which is almost 7 months after his separation from 
service.  The veteran will be given another opportunity to 
provide more specific information, as more details are still 
needed.

In remanding this case to give the veteran this additional 
opportunity, the Board feels compelled to reiterate that he 
must accept some personal responsibility in the verification 
of his alleged stressors by providing the requested names, 
dates and places in question.  And as already indicated, 
asking this level of detail and information does not place an 
impossible or onerous task on him.  See Wood, 1 Vet. App. at 
193.  And if he provides sufficient information to conduct a 
meaningful search, the RO must attempt to verify his alleged 
stressors, for example, by contacting the U.S. Armed Services 
Center for Unit Records Research (USASCURR).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995) - previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); see 
also Green v. Derwinski, 1 Vet. App. 121 (1991).  So if a 
verified stressor is obtained, the veteran should be 
scheduled for another VA examination to determine whether he 
has PTSD as a result of a confirmed stressor.

His appeal for service connection for PTSD is inextricably 
intertwined with his alcoholism, acid reflux disease, and 
intestinal problems claims, inasmuch as a grant of service 
connection for PTSD could affect the outcome of the other 
claims.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See 
also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Specifically, the veteran 
maintains that his self medication with alcohol caused his 
alcoholism, acid reflux disease, and intestinal problems.  
Therefore, a subsequent grant of service connection for PTSD 
may entitle him to service connection for the conditions.  
And therefore, further consideration of these claims must be 
deferred to avoid piecemeal adjudication.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a lumbar spine, both 
ankles, bilateral hip pain, knee pain, 
alcoholism, acid reflux disease, 
intestinal problems, and PTSD, which are 
not currently on file.  The RO should 
contact the Salt Lake City VAMC and 
request copies of complete clinical 
records pertaining to the veteran's 
treatment, particularly for a 
musculoskeletal condition, if any.

2.  Following the receipt of any 
additional records, schedule the veteran 
for an orthopedic examination to 
determine the nature, extent and etiology 
of any currently present condition of the 
lumbar spine, either ankle, either hip or 
either knee.  Send the claims folder and 
a copy of this remand to the examiner so 
he/she can review the veteran's pertinent 
medical history.  The physician should 
provide an opinion as to whether it is at 
least as likely as not that any lumbar 
spine, either ankle, either hip or either 
knee condition now present was incurred 
in or aggravated by service.  

3.  Also ask the veteran to provide a 
more detailed statement discussing his 
alleged stressful incidents in service 
(including specific names, places, and 
dates and the base(s) and unit(s) to 
which he was assigned at the time of the 
incidents in question).  He should be 
informed of his personal responsibility 
and critical need to provide this 
information to support his claim.  This 
includes any helpful information such as 
statements from fellow servicemen who 
witnessed the incidents.

4.  If the veteran provides sufficient 
details to enable a purported stressor in 
service to be verified, then the RO 
should attempt to verify that stressor by 
all appropriate means, including if 
necessary, contacting the USASCURR or 
other appropriate authority.

5.  Prepare a list of the stressors that 
were confirmed.

6.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  Also ask that he/she 
discuss the rationale for their medical 
opinion based on a review of the other 
relevant evidence in the claims file.

7.  Then readjudicate the veteran's 
claims based on the additional evidence 
obtained.  If any claim continues to be 
denied, send him and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond.

The veteran need take no action until he is further informed.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


